                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0090-JCC
10                             Plaintiff,                    ORDER
11          v.

12   JOSHUA THOMAS BALES,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Joshua Thomas Bales’s motion to
16   modify the conditions of his release (Dkt. No. 88).
17          Mr. Bales’s appearance bond prohibits him from using, possessing, or accessing a
18   computer, computer components, or the internet without prior approval of U.S. Probation and
19   Pretrial Services (“Probation”). (Dkt. No. 83 at 1.) The Probation office in Atlanta, Georgia,
20   where Mr. Bales resides with his parents, is presently supervising him. (Dkt. No. 88 at 2.) Mr.
21   Bales has asked Probation to allow him to use his parents’ computer to review voluminous
22   discovery that is impractical to print and mail. (Id. at 2–3.) He proposes that Probation allow him
23   to access an online secure database containing non-protected discovery or permit defense counsel
24   to provide him a plug-in hard drive containing that information to be maintained by Mr. Bales’s
25   parents and reviewed by Mr. Bales on his parents’ computer only while the internet at their
26   residence is disabled. (Id.) Probation is not willing to allow Mr. Bales to review discovery on his


     ORDER
     CR20-0090-JCC
     PAGE - 1
 1   parents’ computer without Court approval. (Id. at 3.)

 2          Mr. Bales therefore asks the Court to enter an order authorizing Probation to allow him

 3   limited access to his parents’ computer to review discovery. (Id.) The Government does not

 4   object but prefers that Mr. Bales review discovery on the plug-in hard drive with the internet

 5   disabled rather than via an online database. (Dkt. No. 89.) The Court, having thoroughly

 6   reviewed the parties’ briefing and the relevant record, and finding good cause, GRANTS the

 7   motion (Dkt. No. 88) and APPROVES of U.S. Probation authorizing Mr. Bales to have limited

 8   access his parents’ computer to review the non-protected discovery in this case. The Court

 9   expresses no opinion regarding whether the online database or the hard drive is a better method

10   of providing Mr. Bales access to discovery while limiting his internet access.

11          DATED this 12th day of July 2021.




                                                          A
12

13

14
                                                          John C. Coughenour
15                                                        UNITED STATES DISTRICT JUDGE
16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR20-0090-JCC
     PAGE - 2
